Title: To James Madison from William Jones, 26 October 1814
From: Jones, William
To: Madison, James


        
          Dear sir
          Navy Department Octor. 26. 1814
        
        In obedience to your instructions to take the preparatory steps for increasing our Naval force on Lake Ontario to an extent which shall command the superiority on that Lake at the opening of the spring campaign of 1815, I wrote to Commodore Chauncey and to Samuel T Anderson Esqr agent for the transportation of stores, the letters of which the annexed are copies; the originals went by the mail of this morning.
        Mr Anderson will instantly set about the work of transportation with the greatest activity provided I shall be enabled to make good my promise to place the necessary funds at his disposal, of which however I see no immediate prospect.
        Without funds not a gun can be moved and the magnitude of the undertaking does not admit of a days delay. The contemplated increase of force is three ships to rate 80 Guns but to mount as follows, viz.
        
          
            30
            long
            32
            pounders
          
          
            32.
            do.
            24.
            do
          
          
            16.
            do.
            18.
            do
          
          
            16.
            
            42.
            pd Carronades.
          
          
            94.
            Guns and 800 men each.
          
        
        This augmentation is predicated upon the relative force of the adverse squadrons at this time and the countervailing increase which the enemy may be expected to create during the same period of time; and it is believed that less, would be doing worse than nothing. The enemy has now one Ship of 104 Guns, the frames of two frigates which are probably now building, and he will doubtless lay the keel of another first rate and probably of two, the instant he discovers our preparations. Whatever may be my apprehensions and views upon this subject, your commands will always find a cheerful and ready obedience with every exertion on my part to ensure a prompt vigorous and efficient execution.
        As the Naval contest on Lake Ontario has become a warfare of Dockyards and arsenals it may be well to examine with candour the relative capacity, resources, and facilities, of the combatants to attain their respective objects within the time limited. Nothing can be more obvious to reflecting practical professional men than the sanguine and extravagant ideas & expectations of the public in relation to our internal naval power and resources—and nothing can be more fallacious.
        We seem to forget that we are at war with the most potent Naval power in the world, whose depots and workshops are full of all kinds of munitions and equipments which he may transport without interruption

from the ocean to Lake Ontario, in less time and at one fourth of the expense that we can transport similar stores from Washington to New York.
        He has nothing to construct at Kingston but the bare Hulls of his ships for which he has abundance of materials and workmen at his command and we have evidence that he can with facility procure both from our own territory.
        He has paid off and discharged a great many seamen and has a superfluous number of ships of the line on the american station, three or four of which he may at any time dismantle without inconvenience and send their stores and crews to Lake Ontario. If we have hitherto maintained a vacillating superiority on Lake Ontario by the greatest exertion and most vigorous application of narrow means that has ever been witnessed, we ought not to delude ourselves with the belief that these can be extended indefinitely, or we may perchance find their limitation in disaster and useless expenditure.
        There is a point beyond which it will be admitted we cannot proceed, and we know that our enemy may create as many ships of the line on lake Ontario as his policy shall require, and so long as we shall maintain the competition he will have the strongest motive to persevere because by so doing he must ultimately and soon lock up all our disposable seamen, and thus free his commerce from depredation on the ocean, his flag from further humiliation, and expose our maritime frontier to incalculable vexation and pillage in consequence of the absence of our seamen on the Lakes.
        With the contemplated increase of force on Lake Ontario we shall require for the Naval service on all the Lakes for the year 1815 about seven thousand men. My experience and observation particularly within the current year, enable me to say without doubt, that the u States cannot calculate upon more than 12000 men in the aggregate for the Naval service including the flotilla and the Lakes.
        We have at no time been able to reach that number and no rational estimate can be founded on the recruiting service for any definite period, force, or object.
        Out of eight ships of the Navy which were ready or nearly ready for service in the atlantic ports during the current year, we were compelled to transfer to the Lakes the entire crews of four—to draught part of the crews of three, and to lay up six in ordinary after dismantling three of them and sending their armament to the Lakes.
        Heavy draughts of men were also made from the flotilla for the Lake service and all this while Rendezvous were open in all quarters, and in the most promising situations, exclusively for the Lake service, with an increase of 25 perCent to the pay and 33⅓ per Cent to the ordinary bounty.
        The Lake service is one of peculiar privation, destitute of pecuniary stimulus, and unpopular both with the officers and men. Indeed our

recruiting prospects are very discouraging in all quarters from our inability to pay not only those who are in service but those whose times have expired and have two or three months pay due to them.
        It ought not to be forgotten that the services of our seamen are entirely voluntary and for which there is no substitute upon any pressing emergency as of militia for regulars; moreover our stock of seamen is fast diminishing by the casualties of war and the diseases incident to the service, particularly on the Lakes and in the flotilla service in open boats, exposed to the exhalations of marshes and the intense heat of our southern climate—by capture and remote imprisonment probably during the war—by enlistments in the army—by the encouragement given in our manufactories to those who have families and are averse to the privations and dangers of war—by the domestic habits of a considerable portion of our eastern seamen who cultivate their little fields and by an ingenuity and industry peculiar to themselves sustain in comfort their families until the storm shall subside, and lastly as it respects the public service, by the preference given to that of the private in which they manage to acquire prize money, the greatest of all temptations to a seaman.
        To all these may be added the entire suspension of our commerce fisheries and coasting trade, and the seductions of foreign employment free from the perils of war and the horrors of a British prison.
        I have said that the aggregate Naval force in officers and men will not exceed twelve thousand from which deduct seven thousand for the service on all the Lakes, will leave only five thousand for the defence of our Waters and Harbours from Louisiana to Maine and for service at sea including ineffectives and captives.
        Our present force may be estimated as follows.
        
          Maritime frontier viz
          
            Louisiana
            526
          
          
            Georgia
            259
          
          
            South Carolina
            398
          
          
            North Carolina
            197
          
          
            Norfolk
            696
          
          
            Baltimore
            800
          
          
            Delaware River
            702
          
          
            New York
            1309
          
          
            New London
            300
          
          
            Rhode Island
            189
          
          
            Boston
            636
          
          
            Portsmouth
            500
          
          
              Officers and men. total
            6512
          
        
        
        
          
            On the Lakes viz
          
            Champlain
             500
            
          
          
            Ontario
            2300
            
          
          
            Erie
             450
            3250.
          
       
            at Sea viz
          
            Ship Peacock
             160
            
          
          
            ”  Wasp
             160
            
          
          
            Brig Siren
             130
            450
          
       
            In Prison viz
          
            Crew of the Argus
             130
            
          
          
            do   Frolic
             165
            
          
          
            do   Rattlesnake
             110
            405
          
          
            Officers & men in Service total.
   *Exclusive of the stationary marine Guards at Portsmouth NH Baltimore Washington and New Orleans.

            10617
          
        
        With this distribution of force, out of an aggregate of 10617. Officers and men we have 450 on the ocean!—3250—on the Lakes—and 6512. employed in harbour defence, which latter includes four frigates and one Sloop of war ready for sea viz the Constitution at Boston, the President at New York—the Constellation at Norfolk—the Guerriere on the Delaware and the Sloop Hornet at New London.
        Nevertheless complaints are made from all quarters and in some cases by men high in authority of neglect and want of Naval protection—yet an increase of force on the ocean is strongly urged by public writers and by the Legislature also as far as can be collected from the Committees and from individual members.
        The species of force called for is undoubtedly well calculated to annoy the enemy and in order to meet the wishes which have been expressed on this subject by the President and in accordance with my ardent desire to employ every possible mean of annoyance against the enemy I have recommended an appropriation to cover the expenditure for about twenty Schooners.
        These no doubt will be expected to be at sea in the course of six weeks, but it must be recollected that they will require about 2000. men!
        Are our resources in seamen and the inducements to hard fighting and destroying all captures such as to warrant the expectation?
        If we transfer them from the Lakes or from harbour defence are we to rely upon the precarious contingency of their return in the spring for

internal defence? Or are we to find our harbours and rich cities without protection and then hear the thunder of denunciation from all quarters for stripping those places of their local defence and exposing them a prey to a ruthless enemy? These are embarrassing alternatives and yet there appears to be none other.
        It will be remarked that out of our whole force we have but three small vessels on the ocean which to be sure are well employed and serve to enliven the spirit of the nation by the fame of their exploits. The difference between the Lake and the sea service is that in the former we are compelled to fight them at least man to man and gun to gun whilst on the ocean five British frigates cannot counteract the depredations of one sloop of war.
        The details in the letter to Mr Anderson and the queries put to Commodore Chauncey will show the magnitude of the undertaking and some of the difficulties attending its execution. Ships of 90 Guns are enormous engines. The dimensions and weight of all the materials and machinery of Ships of War increase nearly in the ratio of the squares of their capacities and it is scarcely to be believed that we can construct equip and fit in six months three such ships in a wilderness to which every thing but the rough timber must be transported from the seaboard, when at Charlestown Massachusetts under the most favorable circumstances it required fourteen months to build and launch the Independence seventy four gun Ship.
        The same details will show that we have the necessary ordnance, but it will be by dismantling some of our ships, and appropriating to this use the guns intended for the two Seventy fours at Portsmouth and Charlestown which are now ready to receive them.
        All the materials and stores mentioned in the details to Mr Anderson are to be purchased with money and transported immediately. For this purpose an immediate appropriation of twelve hundred thousand dollars will be indispensable.
        To construct a smaller force would in my opinion be useless and having reflected deeply and anxiously upon the subject it is my deliberate judgement that the force proposed cannot be constructed and equipped for service in due time, and that it would not be possible to man the fleet on Lake Ontario without withdrawing from the ocean entirely, and draughting from the harbour defence to such an extent as would be altogether inadmissible; and finally that the project ought to be abandoned and the seamen brought into active service in defending our harbours and flourishing Cities, and in pursuing and destroying the commerce of the enemy upon the ocean and upon his own shores. The fact is that unless we estimate some given number as the maximum of seamen which the United States can command for the naval service we shall always be liable to fall into error and disappointments.
        
        This estimate will be better founded upon the data derived from the experience of two years and a half of prosperous and popular service than from statistical tables or speculative reasoning to show our capacity to sweep the enemy from the Lakes, drive him from our waters, and harrass and destroy his commerce on the ocean with a powerful flotilla requiring some thousands of men. It is remarkable that we invariably look to our capacity to build ships and vessels and lose sight of our resources in volunteer seamen and of our means of procuring them.
        But it is proposed to abandon Lake Ontario! Let us examine the intrinsic importance of the Naval superiority on that Lake without reference to the interest and excitement which the ardour and display of the contest has produced. My own opinion always has been that it was greatly overrated and my settled belief now is that further sacrifices in the struggle would be incompatible with the public interest. It has often been said (and in the cabinet too) always admitted, but never reduced to practice, that a position taken near St Regis at the head of Lake St Francis on the St Laurence, well fortified and held with a strong force, would effectually cut off all transportation either of troops or stores from below. Of what consequence then would the Naval Command of Lake Ontario be to the enemy.
        If this position were taken and maintained (and it is surely practicable, or it would prove that we are neither competent to invade Canada or to repel invasion) the enemy must of consequence abandon all the country above, together with his fleet and concentrate his forces for the defence of Montreal and the country below our northern frontier. If the Isle aux Noix cannot be taken, is it not practicable to seize upon and maintain St. Johns or some point on the River Sorrel so as to cut off the communication with Isle aux Noix?
        I have never been able to discover any possible good to be derived from the contest on the Niagara. It has been emphatically styled “taking the Bull by the horns” and with great propriety.
        The late Secretary of War in a letter to the President dated 22 July 1813. which formed the basis of the military operations under Gen Wilkinson says when urging the necessity of concentrating our forces with a view to some decisive object.
        “If at Fort George our utmost success can but give us the command of the Peninsula which if Gen Harrison succeed against Malden will be of diminished interest both to us and to the enemy: to us because malden will more completely cover our western frontier and controul the savages than forts George & Erie—to the enemy because Malden lost, our inroad upon the Peninsula will but have the effect of shortning not of dividing the enemys line of operations. In a word Success at this point will not give to the Campaign a character of decisive advantage.” Again in his letter of the 8th Augt. 1813. to Gen Wilkinson speaking of the indirect attack upon

Kingston which contemplated taking and fortifying a position on the St Laurence opposite Hamilton for the purpose of “obstructing him of his communications and thus drying up the sources by which he is nourished and maintained” he endeavours to demonstrate the impolicy of carrying the war to the westward of Kingston and if that place shall be invulnerable to show the policy of the indirect attack by seizing a point below and cutting off the communication by which he received his supplies. If his reasoning was just when we had possession of forts George and Niagara and of the whole Niagara frontier how much more forc[e]able was it when these posts rendered more formidable, and that frontier, were in possession of the enemy with a force superior to that under General Brown, and Lake Erie Detroit and malden in our quiet possession.
        Desperate and successful courage however may sanctify any plan, for the exultations of victory preclude the cold retrospect of wisdom.
        I presume the Ohio Kentucky and Penna. militia are competent to defend Detroit and Erie, and the New york volunteers and militia with a small body of regulars would protect the Niagara frontier. The efforts of the enemy would thus be neutralized in that quarter while the army under Generals Izard Brown and Macomb, with an adequate force of Militia from New york and Vermont would seize upon the designated points on the St Laurence & Sorrel Rivers and connect these points by a strong chain of posts forming a complete frontier barrier.
        It is but forty miles from Plattsburg to St Johns and from either place to St Regis it is but 65 or 70 miles thus enabling the two divisions speedily to concentrate and receive supplies and reenforcements from Plattsburg. The division on the St Laurence from the rapidity and facility with which it could descend to Montreal would keep the Garrison of that place in constant check and prevent large detachments from that place going to the reli[ef] of the posts on the Sorrel. Part of the guns of the squadron at Sacketts Harbour might be transported to form the Battery at or near St Regis and it appears to me that our great effort should be during the winter campaign while the snow is hard and the weather settled. We surely can command numbers and means sufficient to execute these designs with energy and effect. If we cannot it will be in vain to attack him in his strongholds or to attempt to regain the command on Lake Ontario. The anxiety I feel on this subject though my participation in the responsibility will soon cease will I trust plead my apology for troubling you with these imperfect speculations. With sincerely regard and great respect I am Sir your Obdt Servt
        
          W Jones
        
      